Citation Nr: 1513102	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  04-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an April 2012 decision, the Board granted service connection for a right knee disability and denied service connection for a left knee disability.  The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court granted a Joint Motion for Partial Vacatur and Remand.  The Board subsequently remanded the matter in October 2013 for a new VA examination.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Board remanded the matter for noncompliance with the October 2013 remand.  Specifically, the Board requested a medical opinion, by a physician, as to whether the Veteran's left knee was related to service or a service-connected disability.  

The Veteran was afforded a VA examination in August 2014 where the examiner noted the Veteran's in-service right knee problems and post-service left knee problems.  The examiner opined, "[t]herefore owing [to] the time gap in appearance of symptoms in the right [sic] knee and given the Veteran's co-morbidities and occupation as well as the evidence based conclusions in the current orthopedic literature, it is not 50% likely that his left knee condition is in any way related to his [service connected] right knee condition-either directly or indirectly."

The Board finds the August 2014 VA opinion inadequate.  First, the examiner does not address whether the Veteran's left knee disability is directly related to service. Second, the examiner did not address whether the Veteran's service-connected right knee disability caused, chronically worsened or aggravated the Veteran's diagnosed left knee disability.  See Allen v. Brown, 7 Vet. App. 439(1995)(service connection available where a Veteran's non-service connected disability is aggravated by his service connected disability).  Consequently, the Board must again remand the Veteran's claim for a medical opinion regarding whether the Veteran's current left knee disability is directly or secondarily related to service.  Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain an addendum opinion from the August 2014 VA examiner (or other appropriate physician).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for a review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the electronic claims file and offer an opinion as the following questions:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability began in or is related to service.

The examiner's attention is directed to the May 2005 letter from Dr. J.W. who opined, "it is as likely as not that Mr. [redacted] has developed arthritis of all joints as a direct result of his military service. . . [i]n particular his 'trick knee' was documented, and no actions were taken to prevent further damage to this joint."

(b)  Whether it is at least as likely as not that the Veteran's left knee disability is caused by his service connected right knee disability. 

(c)  Whether it is at least as likely as not that the Veteran's left knee disability is aggravated (i.e., worsened) by his service connected right knee disability.  

If aggravation is found, the examiner should identify the percentage of disability which is attributable to the aggravation.  

Please provide a complete explanation for the opinions.

The August 2014 examination report is inadequate because the examiner did not provide specific findings regarding whether the left knee disability was related to service or caused or aggravated by the service-connected disability.  The Board notes that the phrase "is in any way related to his SC directly or indirectly" does not adequately address whether the Veteran's service connected right knee disability caused or aggravated his non-service-connected left knee disability.  

2.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




